--------------------------------------------------------------------------------

 
REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of February 12, 2009,
by and between ImageWare Systems, Inc.,  a corporation organized under the laws
of the State of Delaware (the "Company"), and BET Funding LLC, a Delaware
limited liability company (the "Lender").


WHEREAS:
 
A.           In connection with the Secured Promissory Note of even date
herewith in the principal amount of $5,000,000 issued by the Company to the
Lender (the "Note"), the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue to the Lender a warrant (the "Warrant")
to acquire 4,500,000 shares of Common Stock.  The shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrant are referred to
herein as the "Warrant Shares."


B.           To induce the Lender to make the loan evidenced by the Note, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the "Securities Act"), and applicable
state securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender hereby
agree as follows:


1.           DEFINITIONS.


a.           As used in this Agreement, the following terms shall have the
following meanings:


(i)           "Common Stock" means shares of common stock, par value $0.01 per
share, of the Company.


(ii)           "register," "registered," and "registration" refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
continuous basis ("Rule 415"), and the declaration or ordering of effectiveness
of such Registration Statement by the United States Securities and Exchange
Commission (the "SEC").


(iii)           "Registrable Securities" means (a) the Warrant Shares and (b)
any shares of capital stock issued or issuable, from time to time (with any
adjustments), as a distribution on or in exchange for or otherwise with respect
to the foregoing, whether as default payments or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           "Registration Statement" means a registration statement of the
Company under the Securities Act.


b.           Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Note.


2.           REGISTRATION.


a.           Mandatory Registration.  The Company shall prepare promptly and
file with the SEC as soon as practicable, but in no event later than the earlier
of (i) two (2) weeks after the Company receives or is granted a contract of
$4,000,000 or more and (ii) September 1, 2009 (either such date, the "Filing
Date"), a Registration Statement on Form S-3 (or, if Form S-3 is not then
available, on such form of Registration Statement as is then available to effect
a registration of all of the Registrable Securities, subject to the consent of
the Lender) covering the resale of all of the Registrable Securities.  The
Registration Statement filed hereunder, to the extent allowable under the
Securities Act and the Rules promulgated thereunder (including Rule 416), shall
state that such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon exercise of the
Warrants to prevent dilution resulting from stock splits, stock dividends or
similar transactions.  The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided to (and subject to the approval of) the Lender and its counsel
prior to its filing or other submission.


b.           Underwritten Offering.  If any offering pursuant to the
Registration Statement pursuant to Section 2(a) hereof involves an underwritten
offering, the Lender shall have the right to select one legal counsel to
represent the Lender and an investment banker or bankers and manager or managers
to administer the offering, which investment banker or bankers or manager or
managers shall be reasonably satisfactory to the Company.  In the event that the
Lender elects not to participate in such underwritten offering, the Registration
Statement covering all of the Registrable Securities shall contain appropriate
plans of distribution reasonably satisfactory to the Lender.


c.           Registration Deadline.  The Company shall cause the Registration
Statement required to be filed pursuant to Section 2(a) hereof to become
effective as soon as practicable, but in no event later than the sixtieth (60th)
day following the Filing Date (the "Registration Deadline").  At the time of
effectiveness, the Company shall ensure that such Registration Statement covers
all of the Registrable Securities issuable pursuant to the Warrant (including,
if necessary, by filing an amendment prior to the effective date of the
Registration Statement to increase the number of shares covered thereby).  If
(i) (A) the Registration Statement required to be filed by the Company pursuant
to Section 2(a) hereof is not filed with the SEC prior to the Filing Date or
declared effective by the SEC on or before the Registration Deadline or (B) any
Registration Statement required to be filed by the Company pursuant to Section
3(b) hereof is not declared effective by the SEC within sixty (60) days after
the applicable Registration Trigger Date (as defined in Section 3(b) hereof), or
(ii) if, after any such Registration Statement has been declared effective by
the SEC, sales of any of the Registrable Securities required to be covered by
such Registration Statement (including any Registrable Securities required to be
registered pursuant to Section 3(b) hereof) cannot be made pursuant to such
Registration Statement (by reason of a stop order or the Company's failure to
update the Registration Statement or any other reason outside the control of the
Lender), then the Company shall be considered in default under the Note (with no
required additional notice or cure period) and the Lender shall have all rights
and remedies set forth therein (upon an Event of Default (as defined in the
Note)).


 
2

--------------------------------------------------------------------------------

 
 
d.           Piggy-Back Registrations.  If at any time prior to the expiration
of the Registration Period (as hereinafter defined) the Company shall file with
the SEC a Registration Statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities
(other than on Form S-4 or Form S-8 or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans), the Company shall send to the Lender written
notice of such determination and, if within fifteen (15) days after the date of
such notice, the Lender shall so request in writing, the Company shall include
in such Registration Statement all or any part of the Registrable Securities the
Lender requests to be registered, except that if, in connection with any
underwritten public offering, the managing underwriter(s) thereof shall impose a
limitation on the number of shares of Common Stock which may be included in the
Registration Statement because, in such underwriter(s)' judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which the Lender has requested inclusion hereunder as the
underwriter shall permit.  The Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities; and provided, further, however, that,
after giving effect to the immediately preceding proviso, any exclusion of
Registrable Securities shall be made pro rata with holders of other securities
having the contractual right to include such securities in the Registration
Statement other than holders of securities contractually entitled to inclusion
of their securities in such Registration Statement by reason of demand
registration rights.   Notwithstanding the foregoing, no such reduction shall
reduce the amount of Registrable Securities included in the registration below
twenty-five (25%) of the total amount of securities included in such
registration.  No right to registration of Registrable Securities under this
Section 2(d) shall be construed to limit any registration required under Section
2(a) hereof.  If an offering in connection with which the Lender is entitled to
registration under this Section 2(d) is an underwritten offering, then the
Lender shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering.


 
3

--------------------------------------------------------------------------------

 
 
3.           OBLIGATIONS OF THE COMPANY.


In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:


a.           The Company shall respond promptly to any and all comments made by
the staff of the SEC to the Registration Statement required by Section 2(a), and
shall submit to the SEC before the close of business on the business day
immediately following the business day on which the Company learns (either by
telephone or in writing) that no review of such Registration Statement will be
made by the SEC or that the staff of the SEC has no further comments on such
Registration Statement, as the case may be, a request for acceleration of the
effectiveness of such Registration Statement to a time and date as soon as
practicable.  The Company shall keep such Registration Statement effective
pursuant to Rule 415 at all times until such date as is the earlier of (i) the
date on which all of the Registrable Securities have been sold and (ii) the date
on which all of the Registrable Securities (in the reasonable opinion of counsel
to the Lender) may be immediately sold to the public without registration or
restriction pursuant to Rule 144(k) under the Securities Act or any successor
provision (the "Registration Period"), which Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein and all
documents incorporated by reference therein) (i) shall comply in all material
respects with the requirements of the Securities Act and the rules and
regulations of the SEC promulgated thereunder and (ii) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein not
misleading.  The financial statements of the Company included in the
Registration Statement or incorporated by reference therein will comply as to
form in all material respects with the applicable accounting requirements and
the published rules and regulations of the SEC applicable with respect
thereto.  Such financial statements will be prepared in accordance with U.S.
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed on
summary statements and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
immaterial year-end adjustments)).


b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with the Registration Statement
as may be necessary to keep the Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statement.


 
4

--------------------------------------------------------------------------------

 
 
c.           The Company shall furnish to the Lender and its legal counsel (i)
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of the Registration Statement referred
to in Section 2(a), each letter written by or on behalf of the Company to the
SEC or the staff of the SEC (including, without limitation, any request to
accelerate the effectiveness of the Registration Statement or amendment
thereto), and each item of correspondence from the SEC or the staff of the SEC,
in each case relating to the Registration Statement (other than any portion, if
any, thereof which contains information for which the Company has sought
confidential treatment), (ii) on the date of effectiveness of the Registration
Statement or any amendment thereto, a notice stating that the Registration
Statement or amendment has been declared effective, and (iii) such number of
copies of a prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents as the Lender may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by the Lender.


d.           The Company shall use its best efforts to (i) register and qualify
the Registrable Securities covered by the Registration Statement under such
other securities or "blue sky" laws of such jurisdictions in the United States
as the Lender reasonably requests, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (a) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (b) subject itself to general taxation in any such
jurisdiction, (c) file a general consent to service of process in any such
jurisdiction, (d) provide any undertakings that cause the Company undue expense
or burden, or (e) make any change in its charter or by­laws, which in each case
the Board of Directors of the Company determines to be contrary to the best
interests of the Company and its stockholders.


e.           In the event the Lender selects underwriters for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriters of such
offering.


 
5

--------------------------------------------------------------------------------

 
 
f.           As promptly as practicable after becoming aware of such event, the
Company shall notify the Lender by telephone and facsimile of the happening of
any event, of which the Company has knowledge, as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and, use its best efforts promptly to prepare a supplement or
amendment to the Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
the Lender as the Lender may reasonably request.


g.           The Company shall use its best efforts (i) to prevent the issuance
of any stop order or other suspension of effectiveness of a Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order at the earliest practicable moment (including in each case by amending or
supplementing such Registration Statement) and (ii) to notify the Lender (or, in
the event of an underwritten offering, the managing underwriters) of the
issuance of such order and the resolution thereof (and if such Registration
Statement is supplemented or amended, deliver such number of copies of such
supplement or amendment to the Lender as the Lender may reasonably request).


h.           The Company shall permit a single firm of counsel designated by the
Lender to review the Registration Statement and all amendments and supplements
thereto a reasonable period of time prior to its filing with the SEC, and not
file any document in a form to which such counsel reasonably objects.


i.           The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a twelve-month period
beginning not later than the first day of the Company's fiscal quarter next
following the effective date of the Registration Statement.


j.           At the request of the Lender in the case of an underwritten public
offering, the Company shall furnish, on the date of effectiveness of the
Registration Statement (i) an opinion, dated as of such date, from counsel
representing the Company addressed to the Lender and in form, scope and
substance as is customarily given in an underwritten public offering and (ii) a
letter, dated such date, from the Company's independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and the Lender.


k.           The Company shall make available for inspection by (i) the Lender,
(ii) any underwriter participating in any disposition pursuant to the
Registration Statement, (iii) one firm of attorneys and one firm of accountants
or other agents retained by the Lender, and (iv) one firm of attorneys retained
by all such underwriters (collectively, the "Inspectors") all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the "Records"), as shall be reasonably deemed
necessary by each Inspector to enable each Inspector to exercise its due
diligence responsibility, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request
for purposes of such due diligence; provided, however, that each Inspector shall
hold in confidence and shall not make any disclosure (except to the Lender) of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (b) the release of such
Records is ordered pursuant to a subpoena or other order from a court or
government body of competent jurisdiction, or (c) the information in such
Records has been made generally available to the public other than by disclosure
in violation of this or any other agreement.  The Company shall not be required
to disclose any confidential information in such Records to any Inspector until
and unless such Inspector shall have entered into confidentiality agreements (in
form and substance satisfactory to the Company) with the Company with respect
thereto, substantially in the form of this Section 3(k).  Lender agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.  Nothing herein shall be deemed to limit
the Lender's ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations.


 
6

--------------------------------------------------------------------------------

 
 
l.           The Company shall hold in confidence and not make any disclosure of
information concerning the Lender provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, (iv) such information has been
made generally available to the public other than by disclosure in violation of
this or any other agreement, or (v) the Lender consents to the form and content
of any such disclosure.  The Company agrees that it shall, upon learning that
disclosure of such information concerning the Lender is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Lender prior to making such disclosure, and allow the
Lender, at its expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.


m.           The Company shall use its best efforts to promptly cause all of the
Registrable Securities covered by the Registration Statement to be listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange and,
without limiting the generality of the foregoing, to arrange for or maintain at
least two market makers to register with the National Association of Securities
Dealers, Inc. ("NASD") as such with respect to such Registrable Securities.


 
7

--------------------------------------------------------------------------------

 
 
n.           The Company shall provide a transfer agent and registrar, which may
be a single entity, for the Registrable Securities not later than the effective
date of the Registration Statement.
 
o.           The Company shall cooperate with the Lender and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
Registrable Securities to be offered pursuant to the Registration Statement and
enable such certificates to be in such denominations or amounts, as the case may
be, as the managing underwriter or underwriters, if any, or the Lender may
reasonably request and registered in such names as the managing underwriter or
underwriters, if any, or the Lender may request, and, within three (3) business
days after the Registration Statement which includes Registrable Securities is
ordered effective by the SEC, the Company shall deliver, and shall cause legal
counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to the Lender), an opinion of such counsel
in the form attached hereto as Exhibit 1.


p.           At the request of the Lender, the Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary in order to change the plan
of distribution set forth in such Registration Statement.


q.           The Company shall comply with all applicable laws related to a
Registration Statement and offering and sale of securities and all applicable
rules and regulations of governmental authorities in connection therewith
(including, without limitation, the Securities Act and the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated by the SEC.)


r.           From and after the date of this Agreement, the Company shall not,
and shall not agree to, allow the holders of any securities of the Company to
include any of their securities which are not Registrable Securities in the
Registration Statement under Section 2(a) hereof or any amendment or supplement
thereto under Section 3(b) hereof without the consent of the Lender.


4.           OBLIGATIONS OF THE LENDER.


In connection with the registration of the Registrable Securities, the Lender
shall have the following obligations:


a.           It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities that the Lender shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.  At least five trading days prior to the first
anticipated filing date of the Registration Statement, the Company shall notify
the Lender of the information the Company requires from the Lender.


 
8

--------------------------------------------------------------------------------

 


b.           The Lender, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless the Lender has notified the Company in writing of the Lender's
election to exclude all of the Lender's Registrable Securities from such
Registration Statement.


c.           In the event the Lender determines to engage the services of an
underwriter, the Lender agrees to enter into and perform the Lender's
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the underwriter(s) of such offering and the Company and take
such other actions as are reasonably required in order to expedite or facilitate
the disposition of the Registrable Securities.


d.           The Lender agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Sections 3(f) or 3(g),
the Lender will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Lender's receipt of the copies of the supplemented or amended
prospectus contemplated by Sections 3(f) or 3(g) and, if so directed by the
Company, the Lender shall deliver to the Company (at the expense of the Company)
or destroy (and deliver to the Company a certificate of destruction) all copies
in the Lender's possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.  Notwithstanding
anything to the contrary, subject to compliance with applicable laws, the
Company shall cause the transfer agent for the Registrable Securities to deliver
unlegended shares of Common Stock to a transferee of the Lender in connection
with any sale of Registrable Securities with respect to which the Lender has
entered into a contract for sale prior to receipt of such notice and for which
the Lender has not yet settled.


e.           The Lender may not participate in any underwritten distribution
hereunder unless the Lender (i) agrees to sell the Lender's Registrable
Securities on the basis provided in any underwriting arrangements in usual and
customary form entered into by the Company, (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions and any expenses in excess of those payable by the
Company pursuant to Section 5 below, and (iv) complies with all applicable laws
in connection therewith.  Notwithstanding anything in this Section 4(e) to the
contrary, this Section 4(e) is not intended to limit the Lender's rights under
Sections 2(a) or 3(b) hereof.


 
9

--------------------------------------------------------------------------------

 
 
5.           EXPENSES OF REGISTRATION.  All reasonable expenses incurred by the
Company or the Lender in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3 above, including, without
limitation, all registration, listing and qualifications fees, printers and
accounting fees, the fees and disbursements of counsel for the Company, the fees
and disbursements of one counsel selected by the Lender, and the underwriting
discounts and commissions shall be borne by the Company.  In addition, the
Company shall pay all of the Lender's costs and expenses (including legal fees)
incurred in connection with the enforcement of the rights of the Lender
hereunder.


6.           INDEMNIFICATION.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:


a.           To the extent permitted by law, the Company will indemnify, hold
harmless and defend (i) the Lender and (ii) the directors, officers, partners,
members, employees and agents of the Lender and each person who controls the
Lender within the meaning of Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), if any,
(each, an "Indemnified Person"), against any joint or several losses, claims,
damages, liabilities or expenses  (collectively, together with actions,
proceedings or inquiries by any regulatory or self-regulatory organization,
whether commenced or threatened, in respect thereof, "Claims") to which any of
them may become subject insofar as such Claims arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or the omission or alleged omission to state therein a
material fact required to be stated or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii) being, collectively, "Violations").  Subject
to the restrictions set forth in Section 6(c) with respect to the number of
legal counsel, the Company shall reimburse the Lender and each other Indemnified
Person, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim arising out of or
based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Indemnified Person
expressly for use in the Registration Statement or any such amendment thereof or
supplement thereto; (ii) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld; and (iii) with
respect to any preliminary prospectus, shall not inure to the benefit of any
Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented, if such corrected prospectus was
timely made available by the Company pursuant to Section 3(c) hereof, and the
Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a Violation and such Indemnified
Person, notwithstanding such advice, used it.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Lender pursuant to Section 9 hereof.
 
10

--------------------------------------------------------------------------------


 
b.           In connection with any Registration Statement in which the Lender
is participating, the Lender agrees to indemnify, hold harmless and defend, to
the same extent and in the same manner set forth in Section 6(a), the Company,
each of its directors, each of its officers who signs the Registration
Statement, its employees, agents and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, and any other stockholder selling securities pursuant to the
Registration Statement or any of its directors or officers or any person who
controls such stockholder within the meaning of the Securities Act or the
Exchange Act (collectively and together with an Indemnified Person, an
"Indemnified Party"), against any Claim to which any of them may become subject,
under the Securities Act, the Exchange Act or otherwise, insofar as such Claim
arises out of or is based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished to the Company by the Lender
expressly for use in connection with such Registration Statement; and subject to
Section 6(c) the Lender will reimburse any legal or other expenses (promptly as
such expenses are incurred and are due and payable) reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Lender, which consent shall not be unreasonably
withheld; provided, further, however, that the Lender shall be liable under this
Agreement (including this Section 6(b) and Section 7) for only that amount as
does not exceed the net proceeds actually received by the Lender as a result of
the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Lender pursuant to
Section 9 hereof.  Notwithstanding anything to the contrary contained herein,
the indemnification agreement contained in this Section 6(b) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.


 
11

--------------------------------------------------------------------------------

 
 
c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action
(including any governmental action), such Indemnified Person or Indemnified
Party shall, if a Claim in respect thereof is to made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that such indemnifying party shall not be entitled to assume such
defense and an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicts of interest between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action include both the Indemnified Person or the Indemnified Party and the
indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines that there may be legal defenses available to such
Indemnified Person or Indemnified Party which are in conflict with those
available to such indemnifying party.  The indemnifying party shall pay for only
one separate legal counsel for the Indemnified Persons or the Indemnified
Parties, as applicable, and such legal counsel shall be selected by the Lender,
if the Lender is entitled to indemnification hereunder, or by the Company, if
the Company is entitled to indemnification hereunder, as applicable.  The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnified Person or Indemnified Party under this
Section 6, except to the extent that the indemnifying party is actually
prejudiced in its ability to defend such action.  The indemnification required
by this Section 6 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as such expense, loss, damage
or liability is incurred and is due and payable.


7.           CONTRIBUTION.  To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law as is appropriate
to reflect the relative fault of the indemnifying party, on the one hand, and
the Indemnified Person or Indemnified Party, as the case may be, on the other
hand, with respect to the Violation giving rise to the applicable Claim;
provided, however, that (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 6, (ii) no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fraudulent misrepresentation, and (iii) contribution
(together with any indemnification or other obligations under this Agreement) by
any seller of Registrable Securities shall be limited in amount to the net
amount of proceeds received by such seller from the sale of such Registrable
Securities.


 
12

--------------------------------------------------------------------------------

 
 
8.           REPORTS UNDER THE EXCHANGE ACT.  With a view to making available to
the Lender the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Lender to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to:


a.           file with the SEC in a timely manner and make and keep available
all reports and other documents required of the Company under the Securities Act
and the Exchange Act so long as the Company remains subject to such requirements
and the filing and availability of such reports and other documents is required
for the applicable provisions of Rule 144; and


b.           furnish to the Lender so long as the Lender owns the Warrant or
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Lender to sell such securities under Rule 144 without registration.


9.           ASSIGNMENT OF REGISTRATION RIGHTS.  The rights of the Lender
hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, shall be automatically assignable by the
Lender to any transferee of all or any portion of the Warrant or the Registrable
Securities if: (i) the Lender agrees in writing with the transferee or assignee
to assign such rights, and a copy of such agreement is furnished to the Company
after such assignment, (ii) the Company is furnished with written notice of (a)
the name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (iv) the transferee or assignee agrees in
writing for the benefit of the Company to be bound by all of the provisions
contained herein, and (v) such transfer shall have been made in accordance with
the applicable requirements of the Warrant.  In addition, and notwithstanding
anything to the contrary contained in this Agreement or the Warrant, the Warrant
may be pledged, and all rights of the Lender under this Agreement or any other
agreement or document related to the transactions contemplated hereby may be
assigned, without further consent of the Company, to a bona fide pledgee in
connection with the Lender's margin or brokerage account.


10.           AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with
written consent of the Company and the Lender or, in the case of a waiver, with
the written consent of the party charged with the enforcement of any such
provision.


 
13

--------------------------------------------------------------------------------

 
 
11.           MISCELLANEOUS.


a.           A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.


b.           Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five (5) days after being placed in the mail, if mailed, or
upon receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party.  The addresses for such
communications shall be:


If to the Company:


ImageWare Systems, Inc.
10883 Thornmint Road
San Diego, CA 92127
Attn: Mr. Wayne Wetherell
Telephone: 858-673-8600
Facsimile:  858-673-0291
 
If to the Lender:


BET Funding LLC
c/o 250 Gibraltar Road
Horsham, PA  19044
Telephone: 215-938-8000
Facsimile:  215-938-8019
 
c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


d.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware.  The Company irrevocably consents to the
jurisdiction of the United States federal courts and the state courts located in
the State of Delaware in any suit or proceeding based on or arising under this
Agreement and irrevocably agrees that all claims in respect of such suit or
proceeding may be determined in such courts. The Company irrevocably waives the
defense of an inconvenient forum to the maintenance of such suit or
proceeding.   The Company further agrees that service of process upon the
Company, mailed by first class mail shall be deemed in every respect effective
service of process upon the Company in any such suit or proceeding.  Nothing
herein shall affect the Lender's right to serve process in any other manner
permitted by law.  The Company agrees that a final non-appealable judgment in
any such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.


 
14

--------------------------------------------------------------------------------

 
 
e.           This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.  This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.


f.           Subject to the requirements of Section 9 hereof, this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto.


g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


h.           This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.


i.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


j.           Each party to this Agreement has participated in the negotiation
and drafting of this Agreement.  As such, the language used herein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.


k.           For purposes of this Agreement, the term "business day" any day
except Saturday, Sunday, any day which shall be a federal legal holiday in the
United States or any day on which banking institutions in the State of New York
are authorized or required by law or other governmental action to close.


 
15

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.





 
IMAGEWARE SYSTEMS, INC.
         
By:
/s/ S. James Miller
   
S. James Miller, CEO
                   
BET FUNDING LLC
             
By:
/s/ Doug Topkis
   
Name:  Doug Topkis
   
Title:

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1
to
Registration
Rights
Agreement
[Date]
[Name and address of transfer agent]


RE:           ImageWare Systems, Inc.


Ladies and Gentlemen:
 
We are counsel to ImageWare Systems, Inc., a corporation organized under the
laws of the State of Delaware (the "Company"), and we understand that BET
Funding LLC (the "Holder") has been issued a warrant to acquire 4,500,000 shares
of the Company's common stock, par value $.01 per share.  Pursuant to a
Registration Rights Agreement, dated as of February __, 2009, by and among the
Company and the Holder (the "Registration Rights Agreement"), the Company agreed
with the Holder, among other things, to register the Registrable Securities (as
that term is defined in the Registration Rights Agreement) under the Securities
Act of 1933, as amended (the "Securities Act"), upon the terms provided in the
Registration Rights Agreement.  In connection with the Company's obligations
under the Registration Rights Agreement, on __________, 200_, the Company filed
a Registration Statement on Form S-___ (File No. 333- _____________) (the
"Registration Statement") with the Securities and Exchange Commission (the
"SEC") relating to the Registrable Securities, which names the Holder as a
selling stockholder thereunder.  The Registration Statement was declared
effective by the SEC on _____________, 200_.


[Other customary introductory and scope of examination language to be inserted]


Based on the foregoing, we are of the opinion that the Registrable Securities
have been registered under the Securities Act.


[Other customary language to be included.]
 

 

   Very truly yours,

 
 
 
cc:   BET Funding LLC
 
 

--------------------------------------------------------------------------------